DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 & 8 are objected to because of the following informalities:  Claims 2 & 8 include multiple sentence within the same claim. Also claim 8 does not include the preamble “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-13 & 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranieri et al, US Patent Pub. 20170188173 A1.
Re Claim 1, Ranieri et al discloses a birdwatching system, comprising: a plurality of microphones configured to receive audio signals of a bird and configured to produce directional information of the received audio signals (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a display (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a non-transitory memory medium (paras 0079, 0126); and a processor communicatively coupled to the plurality of microphones, the display and the non-transitory memory medium, wherein the processor is configured to: receive audio data from the plurality of microphones, wherein the audio data corresponds to the audio signals of the bird, and wherein the audio data includes the directional information (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); process the audio data to determine a first bird species and a first location of the bird (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); display, on the display, a map of an area surrounding the microphone, wherein the first location of the para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036).
Re Claim 3, Ranieri et al discloses the birdwatching system of claim 1, wherein the display, the non-transitory memory medium, and the processor are comprised as part of a user equipment (UE) device carried by the user (para 0068: head-word device).
Re Claim 4, Ranieri et al discloses the birdwatching system of claim 1, wherein the first icon is selectable to display information associated with the first bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036).
Re Claim 5, Ranieri et al discloses the birdwatching system of claim 1, further comprising: a wearable audio presentation device; wherein the processor is further configured to: play the audio data through the wearable audio presentation device (para 0020: loudspeaker; para 0068: head-word device).
para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a display (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); a radio (para 0127: radio transmission; para 0078: server); a non-transitory memory medium (paras 0079, 0126); and a processor communicatively coupled to the plurality of microphones, the display and the non-transitory memory medium, wherein the processor is configured to: receive first audio data from the plurality of microphones, wherein the first audio data corresponds to the first audio signals of a first bird, and wherein the first audio data includes the first directional information (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); transmit the first audio data to a server using the radio (para 0127: radio transmission; para 0078: server); receive information from the server indicating a first bird species and a first location associated with the first audio data, based on the transmitted first audio data; display, on the display, 1) a map of an area surrounding the microphone, 2) a first icon on the map indicating the first location of the first bird, and 3) information regarding the first bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036).
Claim 7 has been analyzed and rejected according to claim 3.
Re Claim 9, Ranieri et al discloses the birdwatching system of claim 6, wherein the display is operable to display information associated with the first bird species in response to user input (para 0038).
Re Claim 10, Ranieri et al discloses the birdwatching system of claim 6, wherein the processor is further configured to: receive second audio data from the plurality of microphones, wherein the second audio data corresponds to the audio signals of a second bird, and wherein the second audio data includes second directional information (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis); transmit the second audio data to the server using the radio (para 0127: radio transmission; para 0078: server); receive information from the server indicating a second bird species and a second location associated with the second audio data, based on the transmitted audio data (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis); display, on the display, 1) a second icon on the map indicating the first location of the second bird, and 2) information regarding the second bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis).
Claim 11 has been analyzed and rejected according to claim 6.

Re Claim 13, Ranieri et al discloses the birdwatching system of claim 11, wherein the display is further configured to display information regarding the first bird species (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis).
Claim 17 has been analyzed and rejected according to claim 6.
Re Claim 18, Ranieri et al discloses the server of claim 17, wherein the information is useable to present the first bird species and the first location on a display of a user (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036; wherein the system is not limited to picking up sounds from one single bird and as such could pick up additional signals from secondary and/or multiple birds and perform the same analysis).
Re Claim 19, Ranieri et al discloses the server of claim 17, wherein, in processing the audio data, the server is configured to access stored bird sound para 0026: additional data which includes bird location and species type can be stored on a database, where a database is typically stored within a memory; para 0109: database).
Claim 20 has been analyzed and rejected according to claims 6 & 19.
Claim 21 has been analyzed and rejected according to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri et al, US Patent Pub. 20170188173 A1, in view of Oerder, US Patent Pub. 20050159955 A1.
Oerder et al, fig. 2: microphones 16, loudspeakers 18 and camera 20; para 0039). Since Ranieri et al is mute on the design of its device, it would have been obvious to modify the Ranieri et al device to include a shaft with the microphones, loudspeakers and camera mounted on a distal end for the purpose of being able to rotatable control the device around a given surrounding.
Furthermore, it would have been obvious to mount the device on a back pack of a user for the purpose of easily carrying around the device.
Claim 8 has been analyzed and rejected according to claim 2.
Re Claim 14, Ranieri et al discloses an apparatus for use in birdwatching, the apparatus comprising: a plurality of microphones configured to receive audio signals from a bird and provide audio data corresponding to the received audio signals, wherein the audio data includes directional information of the bird for use in determining an approximate location of the bird (para 0020: microphones pick up a plurality of audio sources , whereby the picked up audio sources could be analyzed to ascertain the location and species type (of a bird for instance) and displayed on a display with the name of the species and a map illustrating its location and/or a marker pointing to the location of the bird species should in case it cannot be shown on the display as highlighted in para 0036); but fails to disclose a shaft; a plurality of microphones located Oerder et al, fig. 2: microphones 16, loudspeakers 18 and camera 20; para 0039). Since Ranieri et al is mute on the design of its device, it would have been obvious to modify the Ranieri et al device to include a shaft with the microphones, loudspeakers and camera mounted on a distal end for the purpose of being able to rotatable control the device around a given surrounding.
Claims 15-16 have been analyzed and rejected according to claim 14.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651         						4/6/2021